--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT


BETWEEN:

NORD RESOURCES CORPORATION
1 Wetmore Road, Suite 203,
Tucson, Arizona

(“NORD”)

AND:

NICHOLAS TINTOR
1466 Crescent Road,
Mississauga, Ontario

(“TINTOR”)

WHEREAS TINTOR was employed by NORD as President and Chief Executive Officer
from February 15, 2006 until August 21, 2006;

AND WHEREAS TINTOR, through counsel, Sarah Wright, made certain claims and
allegations against NORD by letter of August 31, 2006;

AND WHEREAS NORD denies liability to TINTOR as alleged or at all;

AND WHEREAS TINTOR has served as a member of NORD’s Board of Directors since
February 15, 2006; and

AND WHEREAS NORD and TINTOR have agreed that it is in the best interests of all
concerned to resolve any and all claims and execute a full and complete General
Mutual Release of all claims quickly and amicably.

--------------------------------------------------------------------------------

- 2 -

NOW WITNESS FOR AND IN CONSIDERATION of the following covenants contained herein
the parties mutually agree as follows:

1.              NORD will pay TINTOR the gross sum of $233,000 U.S. (the
“Settlement Amount”).

2.               The Settlement Amount referred to in section 1 will be paid in
cash (except as described below in section 3) as follows :

(A) $70,000 U.S. will be paid to TINTOR on or before October 31, 2006 on the
condition that TINTOR delivers to NORD a properly executed Settlement Agreement
and Mutual General Release.

(B) The balance of $163,000 U.S. will be paid within seven (7) days of the
closing date of:

(i) a registered equity offering and/or a debt project financing in which NORD
raises not less than an aggregate amount of $15 million U.S. (a “Financing”).
The parties agree that for the purposes of this provision Financing will include
multiple transactions between October 1, 2006 and January 7, 2007 where the
aggregate amount equals or exceeds $15 million U.S. or

(ii) a significant corporate transaction (a “Significant Transaction”) in which

(A) any person (either alone or together with all affiliates and associates of
such person)any company(ies), corporation(s) or any other business entity
howsoever structured becomes the beneficial owner, directly or indirectly, of
51% or more of NORD’s outstanding common shares,

(B) there is a sale, lease, exchange or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of NORD’s assets, or

--------------------------------------------------------------------------------

- 3 -

(C) ) there is a sale, lease, exchange or other transfer (in one transaction or
a series of transactions contemplated or arranged by any party as a single plan)
of NORD’s assets valued at $12 million U.S. or greater.

3.              Notwithstanding section 2(B), if NORD does not close a Financing
or a Significant Transaction prior to January 7, 2007 (the “Determination
Date”), then NORD will, subject to compliance with any and all securities laws,
pay the balance of the Settlement Amount of $163,000 U.S. to TINTOR in fully
paid and non-assessable shares of common stock (the “Settlement Shares”) with a
deemed issue price per share equal to the volume weighted average price of
NORD’s common stock during the ten trading days immediately preceding the
Determination Date on the primary market on which NORD’s common stock may then
be trading. TINTOR acknowledges that NORD’s common stock presently trade on the
Pink Sheets, LLC, and that the Settlement Shares have not been and will not be
registered under the Securities Act of 1933, as amended, or under any state
securities laws.

4.              TINTOR will resign as a Director of the Board of NORD
immediately upon execution of this Settlement Agreement.

5.              TINTOR agrees to execute any and all documents pertaining to the
implementation of this Settlement Agreement including any regulatory and other
such documents upon review and approval, which will not be unreasonably
withheld.

6.               TINTOR has reviewed and approved the Form 8-K regarding the
settlement, a copy of which is attached hereto as Appendix “A”.

7.              Payment of the settlement sum is in full and final satisfaction
of any and all claims of TINTOR with respect to NORD, its directors, officers
and employees, including but not limited to any claims for options or any future
issuance of shares other than as described herein. This Settlement Agreement,
however, does not affect the shares of NORD common stock that are currently
owned by TINTOR which will remain the property of TINTOR.

--------------------------------------------------------------------------------

- 4 -

8.              In the event of a material and fundamental breach of this
Settlement Agreement, TINTOR’s and NORD’s remedies are not limited to the breach
of this Settlement Agreement. In the event of a material and fundamental breach
of the Settlement Agreement, the parties may pursue whatever damage claims they
wish, and their remedies and claims are not limited in any way notwithstanding
any other provision in the Settlement Agreement, Mutual General Release or
settlement documents necessary to effectuate the settlement. However, TINTOR may
not pursue any damage claims beyond the terms of this Settlement Agreement
unless and until he pays to NORD all money paid under this Settlement Agreement
and returns to NORD all shares provided to TINTOR pursuant to this Settlement
Agreement. TINTOR must elect either to be bound by the terms of this Settlement
Agreement or choose to pursue other damage claims and must repay all monies paid
under this Settlement Agreement and return all shares provided under this
Settlement Agreement no later than March 1, 2007, failing which TINTOR’s rights
will be governed by the terms of this Settlement Agreement, the Mutual General
Release and other settlement documents necessary to effectuate the settlement.
In the event that such damages are claimed, then TINTOR or NORD, as the case may
be, relinquishes all rights under this Settlement Agreement and Mutual General
Release.

9.               The parties agree that the terms of their settlement and this
Settlement Agreement are strictly confidential and that they will not disclose
such terms to anyone at all, save (to the extent necessary) their professional
advisors, pursuant to an Order of a court of competent jurisdiction, pursuant to
a properly authorized request for information by a government agency or in
accordance with NORD’s or TINTOR’s regulatory obligations.

10.              The parties agree that neither of them will make derogatory or
negative remarks concerning the other, either directly or indirectly, whether
orally or in writing.

11.              This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

--------------------------------------------------------------------------------

- 5 -

12.               Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals this 29th
day of September, 2006.

Signed, Sealed and Delivered by Nicholas )   Tintor in the presence of: )     )
  /s/ John Cook )   Witness (Signature) ) /s/ Nicholas Tintor   ) NICHOLAS
TINTOR John Cook )   Name (please print) )     )   330 Bay Street, Suite 1505 )
  Address )   Toronto, Ontario M5H 2S8 )   City, Province )     )   Mining
Engineer     Occupation    


The Corporate Seal of )   NORD RESOURCES CORPORATION )   was affixed in the
presence of: )     )     ) C/S Per: /s/ Erland Anderson )   Authorized Signatory
)  


--------------------------------------------------------------------------------